Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00817-CV

                             In the Interest of R.J.G. and J.A.G., Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1982-CI-10537
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 15, 2020

DISMISSED

           A filing fee of $205.00 was due when appellant filed his notice of appeal, but it was not

paid. See TEX. R. APP. P. 5; TEXAS SUPREME COURT ORDER REGARDING FEES

CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS,

AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION, (Misc. Docket

No. 159158, Aug. 28, 2015). We issued an order informing appellant that the filing fee had not

been paid and ordering appellant, on or before December 27, 2019, to either: (1) pay the filing fee;

or (2) provide written proof that he is indigent or otherwise excused by statute or the Texas Rules

of Appellate Procedure from paying the filing fee. We warned that if appellant failed to respond

within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 5, 42.3(c). Appellant

has not paid the filing fee or otherwise responded to our order. Accordingly, this appeal is
                                                                                 04-19-00817-CV


dismissed. See TEX. R. APP. P. 5, 42.3(c); Zayas v. Denson, No. 04-18-00373-CV, 2018 WL
3551193, at *1 (Tex. App.—San Antonio July 25, 2018, no pet.) (dismissing an appeal for failure

to pay the filing fee).

                                               PER CURIAM




                                             -2-